DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/10/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6, 9-11, 15, 20-21, and 23, is/are rejected under 35 U.S.C. 103 as being unpatentable over Swensgard et al. (US 20110295269 A1) in view of Zemlok et al.  (US 20090108048 A1) in view of Zemlok et al. (US 20110017801 A1) and further in view of Srinivas et al. (US 20160324514 A1).
Regarding claims 1, 3, 6, 15, and 20, Swensgard et al. discloses a hand-held surgical instrument (1200/1300 [0229], figs. 34-45), comprising: a handle housing (1301); a first motor (1120/3011 [0227, 0275-0277]) disposed within the handle housing; a shaft portion (2009/2052) extending 
wherein the rack translates in response to axial movement of the articulation shaft to move the position sensor [0254, 0339-0344, 0351, 0396]; and a drive nut (2260 [0240-0241])  operably coupled to the first motor and rotatable in response to an actuation of the first motor, the articulation shaft having a proximal end portion received within and threadedly coupled to a threaded inner surface of the drive nut, such that a rotation of the drive nut results in the axial movement of the articulation shaft, wherein the drive nut is coaxial with the shaft portion [0237-0241, 0254, 0339-0344, 0351, 0386, 0396].
Swensgard et al. teaches/shows gears working in conjunction with the rack and having sensors on shaft members (figs. 26-105) but fails to disclose the position sensor has a rotatable gear interfacing with the rack 
Zemlok et al.’048, teaches a hand-held surgical instrument (100) having a drive nut (140/248) operably coupled to the first motor and rotatable in response to an actuation of the first motor, wherein the drive nut is disposed about a proximal end portion of the articulation shaft and threadedly coupled thereto (via 246), such that a rotation of the drive nut results in the axial movement of the articulation shaft ([0049], fig. 7) and having a position sensor (shaft encoder [0035-0042]) associated with the articulation shaft, wherein the position sensor is configured to determine an articulation position of the articulation shaft (location of link 244 and angle  (shaft encoder [0035-0042]) has a rotatable gear (240) interfacing with a gear (200).
Zemlok et al.’801 teaches having a position sensor is a rotatory potentiometer or selected from the group consisting of a potentiometer, a capacitive sensor, a magnetoresistive sensor, an eddy-current sensor, a hall-effect sensor, and an optical sensor [0069, 0086, 0112, 0118-0119, 0127-0131, 0142-0143].
Srinivas et al. teaches a gear (142) interfacing with a rack (134) operably coupled to the articulation shaft (132), wherein the rack translates in response to axial movement of the articulation shaft, an articulation block (132a, fig. 6) fixed with the articulation shaft and the rack, wherein the articulation block transfers the axial movement of the articulation shaft to the rack (engages drive shaft, [0039], figs. 1-10).
Given the suggestion and teachings of Swensgard et al. to have articulation switch controlling articulation of the device and having more buttons and switches actuating the motor and device, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Swensgard et al.’s articulation switch mechanism to have a/the gear interfacing with a rack operably coupled between the articulation shaft and the position sensor, such that translation of the rack 
Regarding claims 9-11, Zemlok et al.’801 teaches having an articulation switch (174/176) pivotably coupled to a handle housing (110, [0083-0086], figs. 1-4) a fire switch (114) pivotably coupled to the handle portion at a location above the articulation switch, wherein the fire switch is configured to activate a clamping or firing of the end effector, a rotation switch (176) rotationally coupled to the handle housing at a location proximally of the fire switch and above the articulation switch, wherein the rotation switch is configured to activate a rotation of the end effector ([0083-0086], figs. 1-4).

Regarding claims 21, Zemlok et al. teaches the proximal end portion of the articulation shaft is arcuate ([0045, 0077, 0083], figs. 14-17).
Regarding claims 23, Zemlok et al. teaches a drive nut (248) operably coupled to the first motor (via 200/240) and rotatable in response to an actuation of the first motor, wherein the articulation shaft (242/246) has a proximal end portion received within and threadedly (246) coupled to .

Allowable Subject Matter
Claims 3, 12-14, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or render obvious an fastener apparatus comprising all the structural and functional limitations and further comprising position an articulation shaft, a sensor configured to determine an articulation position of the articulation shaft, a rack operably coupled between the articulation shaft and the position sensor wherein the rack translates in response to axial movement of the articulation shaft to move the position sensor, a drive nut operably coupled to the first motor and rotatable in response to an actuation of the first motor, the articulation shaft having a proximal end portion received within and threadedly coupled to a threaded inner surface of the drive nut, such that a rotation of the drive nut 
While various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or modify the teachings of the prior art to produce the claimed subject matter, and thus obviousness would not be proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). There is no teaching, suggestion, or motivation found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art to combine or modify the teachings of the prior art to produce the claimed invention, and thus .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 6, 9-15, 17, 20-21, and 23 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864.  The examiner can normally be reached on M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




 /ROBERT F LONG/ Primary Examiner, Art Unit 3731